DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed June 27, 2022.
In view of the Amendments to the Claims filed June 27, 2022, the rejections of claims 1-5, 7-9, 12, 13, and 14-20 under 35 U.S.C. 103 previously presented in the Office Action sent March 25, 2022 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-5, 7-9, 12, 13, and 14-20 are currently pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites, “the first porous layer” on line 22. It is unclear if “the first porous layer” recited on line 22 of claim 1 is referring to the “first porous coating layer” recited on line 8 of claim 1 or if “the first porous layer” recited on line 22 of claim 1 is referring to an entirely different first porous layer altogether. Appropriate correction is required.
Amending “the first porous layer” to “the first porous coating layer” would overcome the objection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 7-9, 12, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 10-1709697 with citation to English equivalent U.S. Pub. No. 2018/0006285 A1).
With regard to claims 1, 2, 7, 16, and 17, Lee et al. discloses a lithium ion secondary battery comprising: 
a positive electrode (see [0023] teaching “positive electrode”), 
a negative electrode comprising lithium metal as a negative electrode active material (see [0081] teaching “lithium metal” as the negative active material of the negative electrode), 
an electrolyte (see [0071] teaching “electrolyte solution”), and 
a separator interposed between the positive electrode and the negative electrode (see [0023]), the separator comprises: 
a porous substrate (see [0024] teaching “substrate may be porous due to pores”); 
a first porous coating layer disposed on one surface of the porous substrate (such as the “heat-resistance porous layer” described in the Abstract; see for example [0098] teaching disposing the cited heat-resistance porous layer on both surfaces of the cited porous substrate; the “heat-resistance porous layer” disposed on the surface of the cited porous substrate facing the cited positive electrode is cited to read on the claimed “first porous coating layer”); and 
a second porous coating layer disposed on an opposite surface of the porous substrate (such as the “heat-resistance porous layer” described in the Abstract; see for example [0098] teaching disposing the cited heat-resistance porous layer on both surfaces of the cited porous substrate which would provide for the claimed first and second porous coating layers disposed on an opposite surface of the porous substrate; the “heat-resistance porous layer” disposed on the surface of the cited porous substrate facing the cited negative electrode is cited to read on the claimed “second porous coating layer”), wherein 
the first porous coating layer comprises inorganic particles and a first binder resin (see [0042] teaching heat-resistance porous layer may include inorganic particles in which it would have been obvious to use inorganic particles in the cited first porous coating layer as Lee et al. suggest its use in the heat-resistance porous layer; see [0046-0049] teaching a binder which it would have been obvious to use a binder in the cited first porous coating layer as Lee et al. suggest its use in the heat-resistance porous layer), and 
a content of the first binder resin is 1-15 wt% based on 100 wt% of the first porous coating layer (see [0044] teaching relative amount of filler to binder as 50-95 wt % which would provide for an amount of binder to filler as 5-50 wt % which is cited to read on the claimed “a content of the first binder resin is 1-15 wt% based on 100 wt% of the first porous coating layer” because it includes values for the content of the cited first binder resin, such as 5-15 wt % of the cited first porous coating layer, that are within the claimed range of 1-15 wt %, and it would have been an obvious selection of wt% as Lee et al. teaches the selectable range), the second porous coating layer comprises 
a filler containing at least one selected from the group consisting of organic fillers and inorganic fillers (see [0042] teaching heat-resistance porous layer may include inorganic particles, cited to read on the claimed porous particles because they form a porous structure in the heat-resistance porous layer, in which it would have been obvious to use inorganic particles in the cited second porous coating layer as Lee et al. suggest its use in the heat-resistance porous layer), and 
a second binder resin (see [0046-0049] teaching a binder which it would have been obvious to use a binder in the cited second porous coating layer as Lee et al. suggest its use in the heat-resistance porous layer), where 
a content of the second binder resin is 25-40 wt% based on 100 wt% of the second porous coating layer, wherein the content of the second binder resin in the second porous coating layer is different from and higher than the content of the first binder resin in the first porous layer (see [0044] teaching relative amount of filler to binder as 50-95 wt % which would provide for an amount of binder to filler as 5-50 wt % which is cited to read on the claimed “a content of the second binder resin is 25-40 wt% based on 100 wt% of the second porous coating layer… wherein the content of the second binder resin in the second porous coating layer is different from and higher than the content of the first binder resin in the first porous layer” because it includes values for the content of the cited second binder resin, such as 25-40 wt % of the cited second porous coating layer, that encompass the claimed range of 25-40 wt %, and it would have been an obvious selection of wt% as Lee et al. teaches the selectable range), 
the second binder resin comprises polyvinylidene fluoride-co-hexafluoropropylene (PVdF-HFP) containing hexafluoropropylene (HFP) as a comonomer, and PVdF-HFP has a HFP substitution degree of 10-30 wt % (see [0049] teaching PVdF-HFP in which it would have been an obvious selection for the second binder resin as Lee et al. teaches its use as a binder in the heat-resistance porous layer, the PVdF-HFP inherently a swellable binder resin which is  capable of undergoing volumetric swelling by absorbing an electrolyte; see [0049] teaching 0.1-40 wt % which is cited to read on the claimed 10-30 wt% and 15 wt% or less because it includes values encompassing the entire range of 10-15%), wherein
the separator is disposed such that the second porous coating layer of the separator faces the negative electrode ().
With regard to claim 8, independent claim 1 is obvious over Lee et al. under 35 U.S.C. 103 as discussed above. Lee et al. discloses wherein
the second porous coating layer has a thickness of 1-20 µm (see for example [0098] teaching 2 µm).
With regard to claim 9, independent claim 1 is obvious over Lee et al. under 35 U.S.C. 103 as discussed above. Lee et al. discloses wherein
the porous substrate is a polymer sheet which includes a polyolefinic polymer material and has at least one type of pores selected from open pores and closed pores (see [0024] inherently having open or closed pores).
With regard to claim 12, independent claim 1 is obvious over Lee et al. under 35 U.S.C. 103 as discussed above. Lee et al. discloses wherein
the electrolyte includes an organic solvent (see [0058]).
With regard to claim 15, independent claim 1 is obvious over Lee et al. under 35 U.S.C. 103 as discussed above. Lee et al. discloses wherein
the first porous coating layer has a thickness of 1.5-5.0 µm (see for example [0098] teaching 2 µm).
With regard to claim 20, independent claim 1 is obvious over Lee et al. under 35 U.S.C. 103 as discussed above. Lee et al. discloses wherein
the first porous coating layer and the second porous coating layer have a same thickness (see for example [0098] teaching 2 µm).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 10-1709697 with citation to English equivalent U.S. Pub. No. 2018/0006285 A1), and in further view of Yamashita (JP 2015088430).
With regard to claim 3, dependent claim 2 is obvious over Lee et al. under 35 U.S.C. 103 as discussed above. 
Lee et al. does not specifically teach wherein the porous particle comprises a material such as zeolite.
However, Yamashita teaches a separator (see Title) and teaches inorganic particles can include zeolite (see [0040-0041]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the zeolite material suggested by Yamashita for the inorganic particles of Lee et al. because the selection of a known material based on its suitability for its intended use, in the instant case an inorganic particle material for a separator in a battery, supports a prima facie obviousness determination (see MPEP 2144.07).
Claim(s) 4, 5, 13, 14, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 10-1709697 with citation to English equivalent U.S. Pub. No. 2018/0006285 A1) hereinafter referred to as Lee et al. 285’, and in further view of Lee et al. (U.S. Pub. No. 2012/0251869 A1) hereinafter referred to as Lee et al. 869’.
With regard to claims 4 and 5, independent claim 1 is obvious over Lee et al. 285’ under 35 U.S.C. 103 as discussed above. 
Lee et al. 285’ does not specifically teach wherein the second binder resin has a volumetric swelling degree of 30-80% in the presence of an electrolyte.
However, the volumetric swelling degree is a result effective variable directly affecting the solubility and impregnation of the binder resin (see Lee et al. 869’ at [0042]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the volumetric swelling degree of the second binder resin of Lee et al. 285’ and arrive at the claimed range for volumetric swelling degree through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing solubility and impregnation of the binder resin.
With regard to claims 13 and 19, independent claim 1 is obvious over Lee et al. 285’ under 35 U.S.C. 103 as discussed above. 
Lee et al. 285’ does not disclose wherein the first porous coating layer has an average pore size of 20-1000 nm and 20 – 500 nm.
However, the pore size is a result effective variable directly affecting the weight ratio between the inorganic particles and the binder polymer (see Lee et al. 869’ at [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the average pore size in the first porous coating layer of Lee et al. 285’ and arrive at the claimed range for pore size through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the weight ratio of the inorganic particles and the binder polymer.
With regard to claims 14 and 18, independent claim 1 is obvious over Lee et al. 285’ under 35 U.S.C. 103 as discussed above. 
Lee et al. 285’ does not disclose wherein the first porous coating layer has a porosity of 40-80% and the second porous coating layer has a porosity of 10-40%.
However, the porosity is a result effective variable directly affecting the weight ratio between the inorganic particles and the binder polymer (see Lee et al. 869’ at [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the porosity in the first porous coating layer and the porosity in the second porous coating layer of Lee et al. 285’ and arrive at the claimed range for porosity of the first porous coating layer and porosity of the second porous coating layer through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the weight ratio of the inorganic particles and the binder polymer.

Response to Arguments
Applicant's arguments filed June 27, 2022 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed limitations are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above. 
Applicant argues having a higher amount of binder in the first porous coating layer and having a substitution degree of 10-30 wt% provides unexpected results of higher swelling ratio and capacity maintenance. However, this argument is not persuasive at least because the claims are not commensurate in scope with the proffered data.
Examples 2-4 are all limited to one exact ratio of binder, which is 30wt% to 10wt%. Examples 2-4 do not illustrate the scope of the binder in the first porous coating layer being “higher”.
Examples 2-4 are all limited to a single substitution degree of 20%. Examples 2-4 do not illustrate the scope of substitution degree of 10-30 wt%.
Examples 2-4 are all limited to the first binder resin being PVdF=HFP. Examples 2-4 do not illustrate the scope of the generically claimed “first binder resin”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        October 17, 2022